DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 03/15/2021 has been entered and made of record.
3.	Claims 3 and 4 have been amended.
4. 	Claims 1-2 and 5-6 have been cancelled.
5.	Claims 3-4 are currently pending.

Response to Arguments
6.	The applicant's arguments filed on 03/15/2021 regarding claims 3 and 4 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.
	Regarding claims 3 and 4 the applicant argued that Ishii and Imai do not disclose “to mute mute transmission of the synchronization signal sequence to be transmitted from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for the certain number of frequency block” as recited in the claims (Applicant, page 9-12, Remarks Made in an Amendment dated 03/15/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Ishii discloses:
no signal is transmitted from a first transmission antenna in a subcarrier of a reference signal which is transmitted from a second antenna regardless of transmission power of the reference signal. In addition, no signal is transmitted from the second transmission antenna in a subcarrier of a reference signal which is transmitted from the first antenna” (paragraph [0125]).
Accordingly, Ishii discloses that a first transmission antenna mutes transmission of the reference signal in a subcarrier of a reference signal (synchronization signal) which is transmitted from a second transmission antenna other than a subcarrier for the first transmission antenna. A second transmission antenna mutes transmission of the reference signal in a subcarrier of a reference signal (synchronization signal) which is transmitted from a first transmission antenna other than a subcarrier for the second transmission antenna.
Undeniably, Ishii teaches “to mute transmission of the synchronization signal sequence to be transmitted from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for the certain number of frequency block”.
In addition to Ishii, Imai discloses:
“As shown in FIG. 31B, in case of two transmitting antennas, the number of PSC sequences to be used is two. Two kinds of PSC sequences are mapped on subcarriers, and therefore the sequence length of one PSC sequence is N/2” (paragraph [0269]).

“Subcarrier group generating section 134 makes an SCH a subcarrier group based on transmitting antenna number information and outputs the subcarrier group. With the present embodiment, subcarrier group generating section 134 generates for a multicarrier signal a subcarrier group formed with a plurality of subcarriers. Further, subcarrier group generating section 134 associates the number of transmitting antennas with the number of subcarriers of subcarrier groups formed with a plurality of subcarriers and/or the periodicity, and makes PSC sequences from P-SCH generating section 131 a subcarrier group based on the number of subcarriers and/or the periodicity associated with the number of transmitting antennas, and outputs the subcarrier group. The details will be described later using FIG. 21” (paragraph [0184]).
“As shown in FIG. 21B, in case of two transmitting antennas, subcarrier groups are formed with two subcarriers, and are multiplied with precoding weight matrices. Precoding weight matrices W1 and W2 of two transmitting antennas are 2×2 matrices” (paragraph [0196]).

“Precoding weight matrix generating section 135 outputs precoding weight matrices based on PSC sequence information from P-SCH generating section 131 and transmitting antenna number information. With the present embodiment, precoding weight matrix generating section 135 sets PSC sequences used for P-SCHs uniquely associated with precoding weight matrices that vary between subcarrier groups, and generates precoding weight matrices associated with a plurality of set PSC sequences. The details will be described later using FIG. 22 ” (paragraph[0185]).
“Multiplying section 136 multiplies generated SCHs with precoding weight matrices, and outputs the result to multiplexing section 141” (paragraph[0186]).
“Now, three kinds of PSC sequences are assumed and two kinds of weights are assigned to each PSC sequence. Two kinds of weights are applied to both of even-numbered subcarrier groups and odd-numbered subcarrier groups” (paragraph[0200]).
“As shown in FIG. 31B, in case of two transmitting antennas, the number of PSC sequences to be used is two. Two kinds of PSC sequences are mapped on subcarriers, and therefore the sequence length of one PSC sequence is N/2” (paragraph[0269]).
divides a transmission band of the synchronization signal into a set of frequency blocks and maps the synchronization signal sequence into one or more subcarriers in the set of frequency blocks, wherein a number of the set of frequency blocks equals to the number of the plurality of transmission antennas. In other words, the base station mutes transmission of the synchronization signal sequence to be transmitted from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for the certain number of frequency block.
Imai also implies “to mute transmission of the synchronization signal sequence to be transmitted from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for the certain number of frequency block”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

                               Claim Objections (minor informalities)
7.	Claims 3 and 4 are objected to because of the following informality:
Since the limitation recites “…….to mute transmission of the synchronization signal sequence to be transmitted from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for  the certain number of frequency block”,  applicant is requested to clarify whether “the certain number of frequency block” is referring back to “a certain number of antenna from the plurality of transmission antennas in all frequency blocks”. Further clarification is requested to understand what applicant is trying to accomplish.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2010/0272034 A1), hereinafter “Imai” in views of Ishii et al. (US 2010/0034077 A1), hereinafter “Ishii”.
Regarding claim 3, Imai discloses a base station for transmitting a synchronization signal (Figs. 20, 21,22, 30, 31; configuration of base station apparatus-precoding subcarrier sequences mapped per transmitting antenna) from a plurality of transmission antennas in orthogonal frequency division multiple access (OFDMA), where a number of the plurality of transmission antenna is larger or equal to two (paragraphs [0269], [0270]; in case of two transmitting antennas and in case of four transmitting antennas), the base station comprising:  
a processor configured to generate a synchronization signal sequence to be used for the synchronization signal in a frequency domain (Fig. 31, paragraphs [0269], [0270]; PSC sequences are mapped on subcarriers, and sequence length of PSC sequence: N/2 and N/4), 
(Fig. 21B, 21C, 22, 31, paragraphs [0184], [0196], [0197], [0269]; subcarrier group based on transmitting antenna number information) and map the synchronization signal sequence into one or more subcarriers in the set of frequency blocks (paragraph [0269]; sequences are mapped on subcarriers) , wherein a number of the set of frequency blocks equals to the number of the plurality of transmission antennas (paragraph [0184]; number of transmitting antennas with the number of subcarriers of subcarrier groups) ; and
a transmitter configured to transmit the synchronization signal from the plurality of transmission antennas (Figs. 20, 22, paragraphs [0185]-[0187], [0200]; multiplexing section 141 performs time-multiplexing processing to generate the radio frame, and forms a transmission signal).
While disclosing the whole subject matter recited in claim 3 as discussed above, Imai implies “a processor configured to mute mute transmission of the synchronization signal sequence to be transmitted from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for the certain number of frequency block” (paragraphs [0184], [0186], [0269]; mapping the synchronization signal sequence into one or more subcarriers in the set of frequency blocks, wherein a number of the set of frequency blocks equals to the number of the plurality of transmission antennas). Ishii teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Ishii from the same or similar field of endeavor discloses a processor configured to mute mute transmission of the synchronization signal sequence to be transmitted (paragraph [0125]; when the number of transmission antennas is actually two, as shown in FIG. 9C, in order to improve reception SIR of the reference signal, no signal is transmitted from a first transmission antenna in a subcarrier of a reference signal which is transmitted from a second antenna regardless of transmission power of the reference signal) from a certain number of antenna from the plurality of transmission antennas in all frequency blocks except for the certain number of frequency block (paragraph [0125]; in addition, no signal is transmitted from the second transmission antenna in a subcarrier of a reference signal which is transmitted from the first antenna).

Regarding claim 4, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414